Name: 2008/659/EC: Council Decision of 24Ã July 2008 appointing a Spanish alternate member to the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-08-12

 12.8.2008 EN Official Journal of the European Union L 215/5 COUNCIL DECISION of 24 July 2008 appointing a Spanish alternate member to the Committee of the Regions (2008/659/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Spanish Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A seat as an alternate member of the Committee of the Regions has become vacant following the death of Mr JosÃ © FÃ ©lix GARCÃ A CALLEJA, HAS DECIDED AS FOLLOWS: Article 1 Mr Alberto GARCÃ A CERVIÃ O, Director General de Asuntos Europeos y CooperaciÃ ³n al Desarrollo, is hereby appointed an alternate member of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 24 July 2008. For the Council The President B. HORTEFEUX (1) OJ L 56, 25.2.2006, p. 75.